Name: Council Regulation (EEC) No 491/86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries
 Type: Regulation
 Subject Matter: international trade;  Europe;  agricultural activity;  cooperation policy
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 54/25 COUNCIL REGULATION (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 77 of the Act of Accession provides that the Kingdom of Spain may maintain , until 31 December 1995 , quantitative restrictions on imports of certain products from third countries ; whereas the Council must lay down detailed rules for the application of such quantitative restrictions ; Whereas either the average of imports into Spain or a percentage of Spanish production should be used as a criterion for fixing the quantitative restrictions ; whereas , if neither of these criteria seems satisfactory, account should be taken of the requirements of the Spanish market and the need to contribute , in the common interest, to the harmonious development of world trade ; Whereas the Kingdom of Spain may apply quantitative restrictions to the import from third countries of products subject to the supplementary mechanism applicable to imports from the Community as constituted on 31 December 1985 ; Whereas the quantitative restrictions must not have the effect that Community products are treated less favourably than products from third countries ; Whereas this Regulation applies to all third countries , without prejudice to the protocols to be concluded with the preferential third countries in accordance with Article 179 of the Act or to the transitional measures referred to in Article 180 thereof ; whereas it should nevertheless be specified that the quantitative restrictions fixed in implementation of these Articles will be included in those valid for the third countries as a whole in implementation of this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The quantitative restrictions on imports into Spain from third countries of the products referred to in Article 77 of the Act of Accession shall consist in annual quotas made available without discrimination between economic operators . 2 The initial quota for 1986 for each product or group of products , expressed in terms of volume, shall be fixed : (a) either at the average of Spanish imports over the three years preceding accession for which statistics are available ; the products concerned are listed in Annex I ; or (b) at a percentage of average annual Spanish production over the three years preceding accession for which statistics are available ; the percentage for each product or group of products is given in Annex II ; or (c) on the basis of the requirements of the Spanish market without however preventing the harmonious development of world trade ; the products concerned are listed in Annex III . 3 . The minimum rate of increase in the quotas shall be fixed in accordance with the procedure laid down in Article 3 ( 1 ). The minimum rate of increase may be varied , in particular from one product to another. The minimum rate of increase shall be fixed taking account, in particular, of :  the patterns of trade ,  the state of bilateral or multilateral negotiations . 4 . From 1 March to 31 December 1986 the quota applicable shall be the same as the initial quota minus one-sixth thereof. 5 . With regard to the preferential countries , where the protocols referred to in Article 179 of the Act of Accession or, failing these , the autonomous measures adopted pursuant to Article 180 of the said Act provide for quantitative restrictions , the quantities resulting from the application of the abovementioned provisions shall be determined before the quantities are fixed for the other third countries , within the framework established in accordance with paragraph 2 . Article 2 The quota fixed for a product or group of products from third countries may not exceed the quantity of that product or group of products which may be imported from the Community as constituted on 31 December 1985 , subject to the provisions of Article 84 of the Act of Accession . Article 3 1 . Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/ 75 of 29 October 1975 on the common organ ­ No L 54/26 Official Journal of the European Communities 1.3.86 ization of the market in cereals ('), as last amended by Regulation (EEC) No 3768 / 85 (2 ), or, as appropriate , in the corresponding Articles of the other Regulations on the common organization of agricultural markets . The detailed rules of application relating to :  meat of domestic rabbits falling within subheading ex 02.04 A of the Common Customs Tariff shall be adopted in accordance with the procedure laid down in Article 17 of Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organi ­ zation of the market in poultrymeat ( 3), as last amended by Regulation (EEC) No 3768 / 85 , the Management Committee set up by this Regulation being competent,  certified seed potatoes of the lower qualities falling within subheading ex 07.01 A I of the Common Customs Tariff shall be adopted , where appropriate , in accordance with the procedure laid down in Article 11 of Council Regulation (EEC) No 2358 /71 of 26 October 1971 on the common organization of the market in seeds (4), as last amended by Regu ­ lation (EEC) No 3768 /85 , the Management Committee set up by this Regulation being competent . 2 . The detailed rules referred to in paragraph 1 shall specify : ( a) the initial quota fixed for each product ; (b) the communications to be sent by the Kingdom of Spain to the Commission . 3 . The detailed rules referred to in paragraph 1 may provide for the staggering of imports over the year. Article 4 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . O OJ No L 362 , 31 . 12 . 1985 , p . 8 . O OJ No L 282 , 1 . 11 . 1975 , p . 77 . C) OJ No L 246, 5 . 11 . 1971 , p. 1 . 1 . 3 . 86 Official Journal of the European Communities No L 54/27 ANNEX I CCT heading No Description 04.01 Milk and cream, fresh , not concentrated or sweetened 04.02 Milk and cream , preserved , concentrated or sweetened : A. Not containing added sugar : ex II . Milk and cream, in powder or granules :  Intended for human consumption B. Containing added sugar : I. Milk and cream , in powder or granules : a) Special milk for infants , in hermetically sealed containers of a net capacity of 500 g or less and of a fat content, by weight, exceeding 10 % but not exceeding 27 % 04.03 Butter ANNEX II CCT heading No Description % 0,1Wine products covered by Regulation (EEC) No 337 /79 Cheese and curd :04.04 A. Emmentaler, GruyÃ ¨re , Sbrinz , BergkÃ se , Appenzell , Vacherin fribour ­ geois and TÃ ªte de moine , not grated or powdered 4 1 B. Glaris herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs C. Blue-veined cheese , not grated or powdered D. Processed cheese , not grated or powdered E. Other : I. Not grated or powdered , of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight of the non-fatty matter : ex a) Not exceeding 47 % :  Excluding curd b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar ex 2 . Other :  Excluding curd c) Exceeding 72 % : ex 1 . In immediate packings of a net capacity not exceeding 500 g :  Excluding curd ex 2 . Other :  Excluding curd II . Other : a) Grated or powdered ex b) Other :  Excluding curd Wheat and meslin : B. Other : ex I. Common wheat and meslin :  Common wheat of bread making quality Cereal flours : A. Wheat or meslin flour Starches ; inulin : A. Starches : III . Wheat starch Wheat gluten , whether or not dried 10.01 0,3 % 11.01 11.08 0,3 % 11.09 (') However, the quantities resulting from this percentage may not be less than the total quantity for which agreements are or will be concluded with certain third countries for the import of cheese into Spain . No L 54 /28 Official Journal of the European Communities 1 . 3 . 86 ANNEX III CCT heading No Description Pigmeat products covered by Regulation (EEC) No 2759 /75 01.02 Live animals of the bovine species , including buffaloes : A. Domestic species : ex II . Other :  Except animals for bullfights 02.01 Meat and edible offals of the animals falling within heading Nos 01.01 , 01.02 , 01.03 or 01.04 , fresh , chilled or frozen : A. Meat : II . Of bovine animals B. Offals : II . Other : b) Of bovine animals 02.04 Other meat and edible meat offals , fresh , chilled or frozen : ex A. Of domestic pigeons and domestic rabbits :  Meat of domestic rabbits 02.06 Meat and edible meat offals (except poultry liver), salted, in brine , dried or smoked : C. Other : I. Of bovine animals 04.02 Milk and cream, preserved , concentrated or sweetened : B. containing added sugar : I. Milk and cream, in powder or granules : ex b) Other :  Intended for human consumption 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example , rolled , flaked , polished , pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled , flaked or ground : A. Cereal groats and cereal meal B. Hulled grains (shelled or husked), whether or not sliced or kibbled C. Pearled grains D. Grains not otherwise worked than kibbled ex E. Rolled grains ; flaked grains :  Rolled grains G. Germ of cereals , whole , rolled , flaked or ground